Title: To James Madison from Robert Dickson, 22 July 1808
From: Dickson, Robert
To: Madison, James



Sir,
Gothenburg 22nd. July 1808

The practice which has of late taken place in England of individuals procuring and supplying their Vessels with false American papers has got to such a height as to call for the immediate inferference of authority to put a stop to it; By every Convoy from London there are Ships of this description bound up to Russia, and in a short time the Seas will be entirely covered with them to the great detriment of the honest & fair American traders; As it is not to be expected that the Russians Danes & Prussians who very rigorously carry their decrees against England into Execution can be long blind to this nefarious practice, and the papers being in many instances so like as with difficulty to be known from real, the Consequence will be that every Ship sailing under the Flag of the United States will be seized & condemn’d indiscriminately.  Many of our Countrymen have also been too easily led into another practice of taking on board Cargoes in England for English Acct. with false clearances from America, but the Embargo in the United states being now of so long standing has naturally put an end to it.  The Danes having already discovered or suspected the Cheat, have detained Several of our Ships bound up the Baltic and on mere suspicion condemned them, even Ships in Ballast share the same fate as loaded.  I am informed that the name of the person in London who is the greatest adept at forging our Ships Documents is Van Sand and I leave it to your Excellency to take such steps as you may judge necessary to render this infamous custom abortive as also to bring the forgerer to punishment.  I am with the greatest respect Sir Your Most obed. Humb. Servant

ROBT. DICKSONActing Consul of the United States of America 


